l\a\\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JUN 2 6 2013
C|erk, U.S. District & Bankruptcy
) Courts for the District of Columbia
DAVID J. HOVER, )
)
Plaintiff, )
)
v. ) Civil Action N0. -
> tz/%@i
JOHN G. ROBERTS, el al., )
)
Defendants. )
)
MEMORANDUM OPINION

According to the plaintiff, the Clerk of the Supreme Court of the United States and his
staff have obstructed or otherwise have interfered with his efforts to file a petition for a writ of
habeas corpus. The plaintiff demands, among other relief, an order directing the Clerk to
"[s]chedule the action filed on December 2, 2012, by Plaintiff David J. Hover, in its appropriate

position on the Court calendar for hearing as it should be by filing date." Compl. at 8.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers See In re Marin, 956 F.2d
339, 340 (D.C. Cir.), cert. denz`ea’, 506 U.S. 844 (1992). Furthermore, insofar as the plaintiff
demands compensatory damages, the defendants are absolutely immune from suit. The absolute
judicial immunity afforded to judges, see Sindram v. Sua’a, 986 F.Zd 1459, 1460 (D.C. Cir. 1993)
("Judges enjoy absolute judicial immunity from suits for money damages for all actions taken in

the judge’s judicial capacity, unless these actions are taken in the complete absence of all

jurisdiction."), extends to court clerks performing "tasks that are an integral part of the judicial

process." Id. at 1460-61.

The Court will grant the plaintiffs application to proceed in forma pauperis and will
dismiss the complaint for failure to state a claim upon which relief can be granted. An Order
consistent with this Memorandum Opinion is issued separately.

DATE; O(q/ `7!10{\5 w A""Z'

United S‘¢es District Judge